UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6041



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DIRRLO DELCID,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cr-00495-LMB-2)


Submitted:     March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dirrlo Delcid, Appellant Pro Se. Lawrence Joseph Leiser, Assistant
United States Attorney, James T. Strawley, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dirrlo     Delcid    appeals      the    district    court’s      order

construing his “motion for sentence adjustment” as a Fed. R. Crim.

P. 35 motion for reduction of sentence and denying the motion.                  We

have     reviewed    the   record     and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Delcid, No. 1:06-cr-00495-LMB-2 (E.D.

Va. filed Nov. 19, 2007; entered Nov. 20, 2007).                We dispense with

oral     argument    because    the   facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -